Case 1:17-cv-09386-JGK Document 35 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RENSHUN ACCESSORIES, LLC,

Plaintiff,

17-cv-9386 (JGK)
- against —

ORDER
BONWORTH INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties are directed to submit a status report by July

 

29, 2021.

 

SO ORDERED.

Dated: New York, New York
July 23, 2021

Ru 6 (CLL

John G. Koeltl
united States District Judge

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: _
DATE FILED: 2/Z23/Z\_ 1

 

 

 

 

 

 

 

 
